Citation Nr: 9935252	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  96-33 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a nervous 
condition, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to extension of a temporary total disability 
evaluation under the provisions of 38 C.F.R. § 4.30 beyond 
June 30, 1997.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1995, July 1997, and October 
1997 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.

The veteran requested a hearing before a Member of the Board 
of Veterans' Appeals.  In a letter dated March 19, 1999, the 
RO informed the veteran that his hearing would be held on 
April 15, 1999, at the Cleveland RO.  However, a note in the 
file indicates that the veteran did not appear for his 
scheduled hearing.


FINDINGS OF FACT

1.  During service the veteran did not engage in combat with 
the enemy, and there is no credible supporting evidence that 
he experienced an in-service stressor upon which a diagnosis 
of PTSD has been made.

2.  An acquired psychiatric disorder (nervous condition) was 
not manifested during the veteran's military service, and 
there is no medical evidence of a nexus between a current 
psychiatric disorder and the veteran's military service.

3.  On May 23, 1997, the veteran underwent left shoulder 
surgery.

4.  There is medical evidence reflecting that the veteran 
remained on convalescent status through September 1997.

CONCLUSIONS OF LAW

1.  A nervous condition, to include PTSD, was not incurred in 
or aggravated during the veteran's active military service.  
38 U.S.C.A. §§ 1101,1110, 1112 (West 1991); 38 C.F.R. §§ 
3.156(a), 3.303, 3.304, 3.307, 3.309 (1999).

2.  An extension of a temporary total disability evaluation 
under the provisions of 38 C.F.R. § 4.30 to September 30, 
1997, based upon surgical treatment in May 1997, is 
warranted.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.30 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection For A Nervous Condition, Including 
PTSD.

The veteran's claim for service connection for a nervous 
condition was previously denied in unappealed rating 
decisions, most recently in March 1982.  In a January 1995 
rating decision, the RO implicitly reopened the veteran's 
claim on the basis that new and material evidence had been 
submitted.  The Board concurs with the RO.  Specifically, 
some of the evidence submitted subsequent to the March 1982 
RO decision, including a December 1994 VA examination 
indicating that the veteran suffered from PTSD, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the Board will review the veteran's claim on a 
de novo basis.

The law provides that a veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection for certain chronic 
disabilities, such as psychoses, will be presumed if manifest 
to a compensable degree within the year after service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for PTSD, a veteran must 
present medical evidence establishing a clear diagnosis of 
PTSD; credible, supporting evidence that a claimed in-service 
stressor actually occurred; and a link, established by 
medical evidence, between the veteran's current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for a nervous condition, 
including PTSD, is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  That is, the Board finds that the veteran has 
submitted a claim which is plausible when his contentions and 
the evidence of record are viewed in the light most favorable 
to the claim.  After reviewing the record, the Board also 
finds that the duty to assist the veteran has been met.  38 
U.S.C.A. § 5107(a).

Turning to the merits of the veteran's claim, the Board notes 
that the veteran was diagnosed with PTSD in December 1994.  A 
VA examiner has opined that the veteran's PTSD is related to 
events in Vietnam.  However, the Board notes that a diagnosis 
of PTSD, related to service, based on an examination which 
relied upon an unverified history, is inadequate.  West v. 
Brown, 7 Vet. App. 70, 77 (1994).  It must therefore be 
determined whether there exists a stressor that has been 
verified so as to support the diagnosis of PTSD.

The Board first observes that if a claimed stressor relates 
to combat, service department evidence that the veteran 
engaged in combat, or received certain personal awards 
normally associated with combat, will be accepted (in the 
absence of evidence to the contrary) as conclusive evidence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
If, however, the VA determines that the veteran did not 
engage in combat with the enemy, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
credible supporting evidence which corroborates the veteran's 
testimony or statements.  Cohen, supra.

The veteran had active duty service in Vietnam as an aircraft 
repairman from October 1967 to February 1968.  A November 
1967 service medical record indicates that the veteran 
suffered from an acute anxiety reaction prior to undergoing 
dental work.  A December 1967 psychiatric evaluation reflects 
that the veteran was diagnosed with a character and behavior 
disorder.  A behavior disorder was noted on the veteran's 
service separation physical examination.

There is no indication that the veteran received any 
decorations evincing combat.  Further, service personnel 
records do not indicate combat.  The Board finds that there 
is no objective evidence that the veteran "engaged in combat 
with the enemy."  Consequently, the Board must examine the 
veteran's account of the stressful incidents he reportedly 
experienced in light of other evidence of record for 
corroboration.

The veteran has identified the following situations and 
events as stressors: participating with others (South Korean 
soldiers) in setting a "Vietcong sympathizer" on fire; 
killing a little girl for no reason; suffering a cut to the 
throat from a group of fellow servicemen who were selling 
drugs; and loading casualties while assigned to a hospital 
detail.

The record shows that the RO has attempted to verify the 
claimed stressors.  In March 1998, the RO received a letter 
and command history of the veteran's unit, the 54th Utility 
Airplane company.  However, after a careful review of the 
evidence, the Board must conclude that the claimed stressors 
have not been verified by credible supporting evidence, and 
the veteran's claim for service connection therefore does not 
meet the requirements of 38 C.F.R. § 3.304(f).  Although the 
evidence shows that the veteran currently has a diagnosis of 
PTSD, and it appears that a VA examiner has linked the 
condition to alleged in-service stressors, service connection 
also requires that there be credible supporting evidence 
showing that the claimed in-service stressors actually 
occurred.  While the question of whether a proven stressor is 
sufficient to support a diagnosis of PTSD is a medical 
question, the question of whether an alleged stressor 
actually occurred is a question for VA adjudicators.  Cohen, 
supra; Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki v. 
Brown, 6 Vet. App. 91 (1993).  The veteran has no available 
official service records to support his allegations of 
inservice stressors.  He has not provided sufficient details 
concerning names, dates, locations, etc., necessary for 
service department verification of his alleged service 
stressors, such as the circumstances surrounding the killing 
of the "little girl."  Further, the veteran's personnel 
records do not confirm that he performed graves registration 
duties, and his service medical records do not show that he 
suffered a cut to this throat.  Accordingly, service 
connection for PTSD is not warranted.

The Board recognizes that an August 1991 private medical 
record indicates that the veteran has been diagnosed with 
bipolar affective disorder, and a July 1994 VA discharge 
summary reflects that the veteran was diagnosed with major 
depression.  However, the evidence shows that a bipolar 
disorder and major depression were first manifested many 
years after service, and no physician has linked the 
veteran's bipolar affective disorder or major depression to 
his military service.  Thus, there is no medical evidence of 
a nexus between a bipolar affective disorder or major 
depression and any incident of service.  

The Board further notes that a March 1969 VA discharge 
summary reflects that the veteran was admitted for treatment 
in January 1969 while "in an acutely intoxicated nervous 
condition."  The impression was sociopathic personality 
disorder, depressive reaction, and alcoholism.  Thus, the 
Board concludes that there is no evidence showing that a 
psychosis was manifested to a compensable degree within one 
year of discharge.  38 U.S.C.A. §§ 1101, 1112. 

In sum, as the veteran did not engage in combat and there is 
no credible supporting evidence of an in-service stressor, 
service connection for PTSD is not warranted. Additionally, 
as there is no medical evidence of a nexus between a current 
psychiatric disorder and any incident of service, service 
condition for a nervous condition is also not warranted.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

II.  Extension of a temporary total disability evaluation 
beyond June 30, 1997.

The Board finds that the veteran's claim for an extension of 
a temporary total convalescence rating under 38 C.F.R. § 4.30 
beyond June 30, 1997, to be well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  Once a claimant has 
presented a well-grounded claim, the VA has a duty to assist 
the claimant in developing facts which are pertinent to the 
claim.  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.

A RO decision in November 1968 granted the veteran service 
connection for his left shoulder disorder (recurrent 
dislocation) and assigned a 10 percent disability evaluation.  
Based on a hospital report showing that the veteran underwent 
an acromioplasty and distal clavicle excision of the left 
shoulder in May 1997, an RO rating decision in July 1997 
granted a temporary total evaluation for convalescence under 
38 C.F.R. § 4.30 from May 23, 1997 to July 1, 1997.  The 
veteran was informed that the disability evaluation would be 
adjusted back to the prehospital rate of 10 percent effective 
July 1, 1997.  In August 1997, the veteran asserted a claim 
of entitlement to an extension of paragraph 30 benefits 
beyond June 31, 1997.

VA medical records indicate that the veteran underwent an 
acromioplasty and distal clavicle excision of the left 
shoulder on May 23, 1997.  The postoperative diagnosis was 
impingement and AC arthritis.  There were no known 
intraoperative complications.  There was no mention of a 
postoperative treatment plan.  A VA treatment note dated in 
May 24, 1997 reflects that the veteran's left arm was in a 
sling, he had no complaints of pain, and he was allowed to 
return to his home.

A June 1997 VA treatment record noted that the veteran had 
undergone left shoulder surgery and was expected to return to 
work on September 23, 1997.

An October 1997 VA treatment record indicates that the 
veteran was "released" to work on September 23, 1997.  The 
veteran's treatment plan included physical therapy and a work 
restriction of "light duty."

The veteran underwent a VA joints examination in January 
1998.  He complained of a dull aching pain in his left 
shoulder.  

A temporary total disability rating (100 percent) will be 
assigned without regard to other provisions of the rating 
schedule when it is established by report at hospital 
discharge or outpatient release that entitlement is warranted 
for a period of one, two, or three months.  Awards commence 
on the day of hospital admission and continue for a period of 
one to three months from the first day of the month following 
hospital discharge or outpatient release.  38 C.F.R. § 4.30.  
A total rating shall be assigned if treatment of a service-
connected disability results in surgery necessitating at 
least one month of post-operative convalescence; or required 
surgery, with severe post-operative residuals such as 
incomplete healed surgical wounds, therapeutic immobilization 
of one major joint or more, the necessity for confinement, or 
the continued use of a wheelchair or crutches; or 
immobilization by cast, without surgery, of one major joint 
or more.  38 C.F.R. § 4.30(a)(1), (2), and (3).  Extensions 
of one to three months, not to exceed a total convalescent 
period of six months, may also be granted.  38 C.F.R. § 
4.30(b)(1).

In this case, the central question is whether the evidence 
indicates that the veteran required convalescence from the 
May 1997 surgery after June 30, 1997.  In answering this 
question, the Board looks to a decision (rendered subsequent 
to the RO's July 1997 rating decision) of the United States 
Court of Appeals for Veterans Claims in Felden v. West, 11 
Vet. App. 427 (1998).  In Felden, the Court determined that a 
physician who had performed reconstructive surgery on a 
veteran and wrote a letter specifically discussing the 
surgery and concluding that the veteran could not return to 
work for a period of time "was not required to give detailed 
reasons and bases for his opinion about his own patient's 
state of employability."  Id. at 431.  The Court reasoned 
that "[t]he connection between the [veteran's] 
unemployability and the operation was apparent from the 
doctor's letter."

In the veteran's case, the Board finds that the June 1997 and 
October 1997 VA treatment records, indicating that the 
veteran was not "released" to work until September 23, 1997, 
constitute persuasive medical evidence of record that 
indicates that the veteran's May 1997 surgery required his 
convalescence beyond June 30, 1997 until September 23, 1997.  
The June 1997 and October 1997 VA treatment records are 
uncontroverted by separate medical evidence, and are 
supported by clinical findings.  Because the Board is unable 
to otherwise ascertain by competent medical evidence that the 
period of convalescence ended earlier than September 23, 
1997, resolution of the benefit-of-the-doubt should be 
accorded to the appellant.  Accordingly, a temporary total 
disability rating will be granted, starting on May 23, 1997, 
and ending September 30, 1997.


ORDER


Service connection for a nervous condition, to include PTSD, 
is denied.

Entitlement to a temporary total disability evaluation for 
the period from May 23, 1997 to September 30, 1997, is 
granted.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 

